Citation Nr: 9927180	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-32 583A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) May 1997 decision which 
denied entitlement to service connection for residuals of 
heat exhaustion.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1976 and from December 1977 to October 1983.

This case comes before the Board on motion by the moving 
party alleging CUE in a May 1997 decision.


FINDINGS OF FACT

1. In a May 1997 decision, the Board denied the veteran's 
claim for service connection for residuals of heat 
exhaustion.

2. The Board's May 1997 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's May 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied the veteran's claim for 
service connection for residuals of heat exhaustion in a 
decision in May 1997.  This conclusion was predicated on a 
determination that, while the veteran had an episode of heat 
exhaustion during service, there was no evidence of any 
residuals thereof.  This determination was based, in part, on 
the fact that a Department of Veterans Affairs (VA) 
examination in June 1996 found no significant sequelae 
related to episodes of heat exhaustion.  Thus, in the absence 
of evidence showing a current disability manifested by 
residuals of heat exhaustion, there was no plausible basis on 
which to find the claim well-grounded.  See Caluza v. Brown, 
7 Vet. App. 498, 606 (1995).

Following the Board's May 1997 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in March 1998.  At that time, 
the veteran was informed that the Board was in the process of 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE, and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  In March 1999, the Board provided to the 
moving party a copy of the pertinent regulations regarding a 
request for CUE review of a Board decision.  He was advised 
to review the pertinent regulations and specifically confirm 
that he wished to proceed with CUE review.  In a statement 
dated in September 1999, the veteran's representative made 
arguments concerning CUE.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's May 1997 decision contains CUE.  As the Board pointed 
out, there was no clinical evidence of any residuals of heat 
exhaustion.  The moving party, through his representative, 
argues that the evidence of record at the time of the May 
1997 determination established that residuals of heat 
exhaustion were present on the June 1996 VA examination.  
Such an allegation does not constitute a valid claim of CUE.  
As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the service 
medical records, private medical reports dated in 1991 and 
1992, and in the reports of VA examination performed in June 
1993 and 1996, were before the Board at the time of the May 
1997 decision.  Inasmuch as the veteran was clinically 
evaluated as normal at his October 1983 separation 
examination, there was no evidence of any residuals of heat 
exhaustion upon service discharge.  Neither the private 
medical records nor the VA examination reports established 
the existence of a current disability manifested by any such 
residuals.  As such, the failure to find that residuals of 
heat exhaustion were present on the June 1996 VA examination, 
where no competent medical data (including the June 1996 
report) reflected such a finding at the time the May 1997 
decision was rendered, is not an "undebatable" error.  The 
May 1997 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining whether 
the veteran had met his initial burden of submitting evidence 
sufficient to establish each of the basic elements of a well-
grounded claim for service connection.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza, supra.  According, the 
undersigned determines that the denial of service connection 
for residuals of heat exhaustion was a reasonable exercise of 
adjudicatory judgment and did not involve clear and 
unmistakable error.

Similarly, the undersigned would also note that the arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the May 1997 
Board decision, but not necessarily the discrete issue of 
CUE.  The veteran has alleged that the May 1997 decision was 
the product of error because the member of the Board failed 
to adequately consider all of the evidence of record, namely 
a June 1996 report of VA examination, on file at that time.  
In an attempt to support that argument, the facts are argued 
to be inconsistent with the 1997 denial of service connection 
for residuals of heat exhaustion.  That line of argument 
represents a clear-cut example of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 64 Fed. Reg. at 
2139 (to be codified at 38 C.F.R. § 20.1403(d)(3)); see also 
Luallen, supra.

This same analysis also applies with respect to the veteran's 
argument indicating that the VA breached its duty to assist 
him in the development of facts pertinent to his claim.  
Specifically, the veteran alleges that the June 1996 VA 
examination was inadequate, and thus argues that the May 1997 
Board decision was based on an incomplete record.  Notably, 
however, the Board's Rules of Practice have clearly 
identified examples of situations that do not constitute CUE, 
which include the Secretary's failure to fulfill the duty 
assist.  See 64 Fed. Reg. at 2139 (to be codified at 38 
C.F.R. § 20.1403(d)(2)); see also Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994) (holding that a breach of the duty to 
assist cannot form the basis of a finding that there was an 
act of CUE).  Therefore, assuming without conceding that the 
VA had such a duty in this case, the veteran's argument in 
this regard is unavailing.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
May 1997 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.


ORDER

The motion for revision of the May 1997 Board decision on the 
grounds of CUE is denied.



		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals


 


